Citation Nr: 0119183	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a low back disorder 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and August 1995 rating 
decisions by the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

It is noted that the appellant, who is the veteran in this 
case, was scheduled to appear before a Member of the Board on 
November 30, 2000.  On that date she called the RO, canceled 
her appearance, and requested that her hearing date be 
rescheduled.  The RO accommodated her request and rescheduled 
her for a personal hearing before a Member of the Board on 
February 13, 2001.  The Board Member sitting at that hearing 
wrote a notation which indicated that no hearing was held for 
the appellant.  A statement in support of claim dated in 
February 2001 shows that the appellant indicated that she 
wished to have the February 13, 2001 hearing canceled and 
that she desired another 90 days to gather evidence.  The 
appellant was again scheduled to appear for a personal 
hearing before a Member of the Board on June 6, 2001.  She 
did not report for that hearing, but, instead, by submission 
of a statement on VA Form 21-4138, dated June 4, 2001, 
indicated that she wanted her hearing to be scheduled for a 
later date because she had a strenuous work schedule and 
would not be able to appear on June 6, 2001.  At this time, 
the Board of Veterans' Appeals denies the appellant's motion 
to reschedule the personal hearing as adequate cause for 
failure to report for the hearing has not been shown.  
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.704(c)(d).  This motion being denied, the Board proceeds 
with adjudication of the appellant's claims as indicated 
below. 

It is noted that by way of a statement submitted in writing 
in February 2001, the appellant withdrew her claims of 
entitlement to service connection for Tylenol allergy; 
entitlement to an evaluation in excess of 10 percent for left 
(non-dominant) shoulder impingement syndrome; entitlement to 
an evaluation in excess of 10 percent for a right knee injury 
with mild degenerative changes; entitlement to a compensable 
evaluation for a right ankle injury; entitlement to a 
compensable evaluation for allergic rhinitis; entitlement to 
a compensable evaluation for vaginitis/cervicitis; 
entitlement to a compensable evaluation for right hip 
ligament strain; entitlement to a compensable evaluation for 
residuals of removal of multiple warts; and entitlement to a 
compensable evaluation for post-operative residuals, repair 
of oral-antral cyst.  38 C.F.R. § 20.204 (2000). 

The issues of entitlement to service connection for TMJ and 
for varicose veins are discussed in the remand which follows 
this decision.  


FINDING OF FACT

The veteran's current grade I spondylolisthesis back disorder 
was caused or aggravated by her service-connected right knee 
disability.  


CONCLUSION OF LAW

Spondylolisthesis is proximately due to or the result of a 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as amended by 
the Veterans Claims Assistance Act of 2000; 38 C.F.R. § 3.310 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim for entitlement to service connection for a 
low back disorder, claimed as secondary to her service-
connected right knee disability was decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
with respect to this issue on appeal.  Given the facts of 
this case, there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
the claim for entitlement to service connection on a 
secondary basis, as two VA opinions regarding secondary 
service connection are of record, and all pertinent treatment 
records have been associated with the record.  Also, in light 
of the favorable decision rendered below, the Board further 
finds that adjudication of this issue is at this time is done 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993). Id.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under the VCAA.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Board notes that the veteran has not claimed entitlement 
to service connection for a low back disorder on a "direct" 
basis; rather, she asserts that her current low back 
disability has been aggravated by her service-connected right 
knee disability.  Thus, she argues that "secondary" service 
connection is warranted for a low back disorder on the theory 
of aggravation.

The record shows that the veteran has been treated 
consistently at VA for problems with her back, and treatment 
records date from 1993 to 2001.  

Pertinent to this claim, is that in April 1994, the veteran 
was seen at VA by a physical therapist, and the assessment 
was "patient with chronic lumbar dysfunction which may be 
imparted by previous knee injury."  

More pertinent, is that in an April 20, 1995 VA general note, 
the same physical therapist noted that the veteran complained 
about increasing ankle, knee, and back pain.  The physical 
therapist observed that the veteran was a "patient with 
grade I spondylolisthesis which appears to be aggravated by 
lower extremity dysfunction and poor base of support."  The 
assessment was that "there appears to be a relationship 
between her knee and low back pain."  

On April 28, 1995, the veteran was seen on a VA outpatient 
basis for chronic back pain times two years.  It was noted 
that she used a back support and did exercise at home, and 
that she saw a physical therapist regularly.  The impression 
was chronic low back pain, dextroscoliosis, mild, and history 
of medial collateral injury.  

In September 1995, the same physical therapist noted that the 
veteran had experienced a sudden episode of low back pain 
while attempting to run a short distance.  The veteran 
reported radiation into the right hip and right SI with 
paraspinal spasm.  There was point tenderness over ilio-
lumbar ligament with slight right rotation of sacrum.  It was 
noted that the previous diagnosis was of a grade I 
spondylolisthesis, and that there were no current changes 
upon neurological examination.  The assessment was "patient 
with current exacerbation of previous condition."  

In October 1996, the veteran underwent VA examination of the 
joints.  The claims folder was available for review.  There 
was no indicated history of the veteran having had a motor 
vehicle accident.  Also in October 1996, she underwent VA 
examination for the spine.  The veteran's history of injury 
to her right ankle in 1983 was noted, as was her history of 
hip injury during the 1980's and a skiing accident in 1991.  
No mention was made of a motor vehicle accident.  The 
diagnoses included moderate lumbosacral spondylosis with root 
irritation.  

In April 1997, the veteran underwent a VA examination of the 
spine, and the examiner was a medical physician.  The 
examiner reported the veteran's history, and that she had had 
physical therapy at VA.  Other reported history included that 
the veteran injured her right knee in service while skiing.  
Examination of the back revealed that the veteran stood 
straight without scoliosis, tilt or list observable.  She had 
a normal thoracic kyphosis, and there was a slight decrease 
in the normal lumbar lordosis.  There was no particular 
tenderness to palpation over the spinous processes of the 
paraspinous musculature, and there was no paraspinous muscle 
spasm present throughout the back.  The Trendelenburg test 
was negative.  The pelvis was level.  The veteran was able to 
fully flex and bring her finger tips within two inches of 
touching her toes.  She could bend to the right and the left 
to 35 degrees.  She could rotate to the right and to the left 
to 70 degrees.  She had 50 degrees of extension.  

The examiner also performed a physical examination of the 
upper and lower extremities, the hips, and the ankles, not 
reported here.  The examiner also reviewed the claims folder 
and, in five typed pages, reported on inservice and post-
service medical entries concerning the veteran's 
musculoskeletal ailments.  In conclusion, the examiner opined 
that the veteran's current back disorder was not related to 
her service-connected disability, but rather, that she had a 
motor vehicle accident in 1993 which caused her current back 
pain.  While the Board does not see the indicated reports 
from 1993, the examiner stated that he reviewed VA records, 
dated in 1993, which showed that the veteran had recurrent 
neck and low back pain after a motor vehicle accident in 
February 1993.  

The fact that the Board sees a discrepancy in the record 
here, and does not see the indicated reports, is pertinent, 
but ultimately not determinative.  First of all, there is 
documentation in the record that the veteran's VA Medical 
Center (VAMC) records could not be located since October 17, 
1994.  In a follow-up letter from the VAMC to the veteran in 
May 1995, it was again noted that a thorough search by their 
Medical Records Department still could not locate the 
original medical records.  It is possible that the VA 
examiner in April 1997 reviewed other than hardcopy of the 
veteran's medical file.  

Nonetheless, and secondly, the Board's decision to grant this 
claim is based upon the fact that the evidence of record 
shows aggravation of her back (non-service connected 
disability at this time) by her service-connected right knee 
disability.  So even if the veteran incurred back injuries in 
a post service motor vehicle accident, the criteria for 
aggravation are met.  That is, in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), the Court, in construing 38 C.F.R. 
§ 3.310(a), held that "when aggravation of an appellant's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such appellant shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  

In Johnston v. Brown, 10 Vet. App. 80, (1997), the Court held 
that because section 3.310(a) and Allen require that the 
service-connected condition be the causative factor, not the 
acted-upon factor, Allen was not applicable in that case.  
However, consideration of additional compensation based on 
Allen is appropriate in this case based upon the VA physical 
therapist's opinions rendered in April 1994 and April 1995.  
The Board finds the therapist's opinions especially probative 
because the veteran went to her for continuous physical 
therapy treatment for at least a year.  That therapist knew 
the veteran's condition and was consistent in 1994 and 1995 
in stating that the veteran's back disability had been 
aggravated by her service-connected right knee disability.  

Therefore, the Board finds that the evidence of record 
supports a grant of service connection for a low back 
disorder claimed as secondary to the veteran's service-
connected right knee disability, in that the evidence is at 
least in relative equipoise as it regards this issue.  When, 
after consideration of all evidence and material of record in 
a case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, the claim is 
granted.  


ORDER

Service connection for a low back disorder claimed as 
secondary to a service-connected right knee disability is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In denying service connection for the claimed disabilities, 
the RO found that the claims for service connection were not 
well grounded.  The Board finds, therefore, that it should 
not address the substantive merits of the claims for service 
connection, as it may be prejudicial to the veteran.  See 
Curry V. Brown, 7 Vet. App. 59, 68 (1994); Bernard v Brown, 4 
Vet. App. 384 (1993).  In particular, the veteran should 
undergo VA dental examination for TMJ, and a nexus opinion 
should be obtained.  

In that regard, the service dental records are silent for the 
treatment of or diagnosis of TMJ, however orthodontic 
treatment was highly recommended on more than one occasion.  
It appears that the occlusal plane was not stable on dental 
examination in 1986.  There was no posterior occlusion on the 
left side and orthodontic consultation was recommended.  
Surgery was recommended in 1991, and the veteran declined, 
but had bands put on her teeth briefly.  Post-service, the 
veteran complained of TMJ, and many other dental problems, 
for which she had two surgeries in 1994.  In February 1997, 
the veteran underwent a VA oral examination.  Her chief 
complaint was TMJ.  The veteran reported that she first 
noticed bilateral TMJ clicking and discomfort in the early 
1990's, prior to discharge from active duty.  She had trouble 
eating hard and chewy foods, but did not receive any 
particular TMJ therapy.  Over the years, she continued to 
experience discomfort in the joints, left and right, with 
associated clicking whenever she ate breads and other chewy 
foods as well as when she talked for extended periods of 
time.  It was noted that the veteran had undergone 
orthodontic therapy for a malocclusion from approximately 
December 1992 to March 1996, and that it had been suggested 
by the orthodontist that she might be clenching her teeth at 
night, and it appeared to help a little when she wore the 
retainers.  There was no history of closed lock or open lock.  
The veteran could not recall any history of direct trauma to 
the joints or the chin.  The impression was probable slight 
anterior dislocation of the TMJ discs bilaterally with 
reduction upon opening, and that a magnetic resonance image 
was needed to confirm.  It was noted that developmental 
malocclusion likely contributed to the internal derangement.  
It was noted that there was a possible need for night guard 
if clenching problems persisted.  VA dental records from 1997 
to 2001, show the veteran's subsequent history of tooth 
extraction and other dental repair.  

Secondly, the Board is not confident that all of the 
veteran's pertinent treatment records have been obtained, and 
the Board will defer decision on the claim for varicose veins 
until another attempt is made to complete the record.  In 
that regard, it is noted that the RO attempted to obtain 
treatment records identified in the record from the VAMC in 
San Francisco.  In October 1994, the manager of the Medical 
Information Section, indicated that the veteran's medical 
records at the VA hospital in San Francisco could not be 
located.  In May 1995, the Chief of Medical Administrative 
Services wrote a letter to the veteran concerning her missing 
medical records, and indicated that, after a thorough search, 
their medical department still could not locate the veteran's 
original medical record.  However, as indicated in the 
decision above, it appears as though the medical staff at VA 
may have access to records for which copies are not 
associated with the claims folder.  In particular, the VA 
medical physician in April 1997 based his medical opinion in 
part on medical records not seen by the Board in this folder.  
In that regard, the RO should make another attempt to obtain 
all of the veteran's VA treatment records prior to the 
disposition of merits of these claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to  
provide the names, addresses, and  
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for varicose veins 
and temporomandibular joint syndrome.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures  
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  For example, an 
attempt should be made to get records 
referred to by the VA examiner in April 
1997, in as much as those records have to 
do with these claims.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of her temporomandibular joint 
dysfunction.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that temporomandibular joint dysfunction 
was incurred in service or is secondary 
to the dental treatment that the veteran 
received shortly following service 
separation.  A  complete rationale for 
any opinion expressed should be included 
in the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its  
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.  
App. 268, 271 (1998). 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


